301 S.W.3d 593 (2010)
Ronnie RHODES, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70256.
Missouri Court of Appeals, Western District.
February 2, 2010.
Susan L. Hogan, for Appellant.
Shaun J. Mackelprang, for Respondent.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and JAMES E. WELSH, Judge.

ORDER
PER CURIAM:
Ronnie Rhodes appeals the denial of his Rule 29.15 motion after an evidentiary hearing. On appeal, Rhodes claims that the motion court clearly erred in denying his motion because he received ineffective assistance of counsel when his trial attorney failed to request a jury instruction on a lesser-included offense. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).